Title: To John Adams from Benjamin Stoddert, 18 May 1801
From: Stoddert, Benjamin
To: Adams, John



Dear Sir
Geo Town—18 May 1801.

I have been for sometime past honored with your letter from Quincy, which afforded great gratification to my feelings, because it convinced me, you thought of me, & was not indifferent to my reputation. My first wish is to Act my part in life, with propriety & honor—my second, that minds like yours, should think I do so Act it.
The attack made upon me in the wretched paper of Lyon, which no longer exists, was so impotent, & the Printer himself so early acknowledged the malevolence & the folly of the charges exhibited against me, that I did not think the matter of sufficient importance to trouble you about it.
It is impossible for me to form any correct Idea of the course intended to be pursued by the new administration—To Judge from present appearances, it would seem that no violent changes in Men, or things, were contemplated—& that the course would rather be a conciliatory one. Genl Smith, who without being Secy of the Navy, is executing the duties of that Department acknowledged to me two Days ago, that moderate & honest Men of all parties, might have met on your System of Politics—There is no great merit in a concession like this from Genl Smith, & I only repeat it after him, because I presume he repeated it after others.
Capt Dale is now here on his way to Norfolk, to take command of a squadron of three Frigates & a schooner, for the Mediterranean—No other Vessels are to be employed except the George Washington, with more Tribute, until it is time to relieve Dale—& then three other Frigates I understand are to be sent—all the rest are to be laid up in the Eastern Branch of Patomak—not in different ports of the United States. This arrangement seems to be calculated for a long Peace—& I imagine it is the determination that there shall be a long Peace—and if there is a general Peace in Europe quickly, there will be no difficulty in adhereing to this determination—but if the War continues, it will require great resolution to resist the strenuous efforts which will be made to draw us into the coalition against England.
Mr Jefferson has no levees—& is therefore in a great degree excluded from intercourse with Federal Men—at least modest Federal Men, who wish not to be thought Intruders—For my own part, I have not once seen him since I quit the Office of the Navy.
If any thing turns up here, worth your attention, I shall take the liberty to communicate it, as I am sure you cannot be indifferent to whatever affects a People & a Country, you have so long, so zealously, & so successfully served—& who cannot be long insensible to the merit of such services, in times so critical & so important—Indeed, there is no man of real understanding & real candor, who is not already prepared to acknowledge the vast merit of those services.
I hope Mrs. Adams enjoys better health, than she did at Washington, & that you both enjoy & will long continue to enjoy every human felicity—My Wife & even my Children desire me to present their most respectful & most affectionate regards to her.
I have the honor to be, with real / & great esteem Dr Sir Yr. Obed / Obliged & grateful servt

Ben Stoddert.